Citation Nr: 1421031	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the termination of VA disability compensation from March 10, 2009 through March 5, 2010 due to fugitive felon status was proper.


REPRESENTATION

Veteran represented by:	South Dakota Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from November 1993 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The procedural background of this case shows that in a January 2011 decision, the Sioux Falls RO proposed to terminate the Veteran's VA benefits for the period between March 10, 2009 and March 5, 2010 based on his status as a fugitive felon.  In April 2011, compensation benefits were terminated for the period from March 10, 2009 to March 5, 2010.  The Veteran was informed that an overpayment in the amount of $14,531.33 had been created in April 2011.  In June 2011, the Veteran submitted a notice of disagreement indicating that he objected to the determination that he was a fugitive felon for the period from March 10, 2009 to March 5, 2010.

In February 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript has been associated with the claims file.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  The documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  On March 10, 2009, a warrant was issued by the Indian River County for the offense of burglary, a felony. 

2.  On March 5, 2010, the outstanding felony warrant was cleared by the Veteran's arrest.

3.  It has not been established by a preponderance of the evidence that the Veteran moved to New York state in an effort to avoid prosecution.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, termination of the Veteran's VA disability compensation from March 10, 2009 to March 5, 2010, due to fugitive felon status, was not proper; benefits for that period should be restored.  38 U.S.C.A. §§ 5107, 5313B (West 2002); 38 C.F.R. § 3.102, 3.665 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 27, 2001, Congress enacted 38 U.S.C.A. § 5313B, which provides, in part, that "[a] veteran who is otherwise eligible for a benefit [under chapters 11, 13, 15, 17, 19, 30, 31, 32, 34, 35, or 37 of Title 38] may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon."  38 U.S.C.A. § 5313B(a) (West 2002).

For purposes of the statute, the term "fugitive felon" means a person who is a fugitive by reason of: (a) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (b) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B(b)(1); 38 C.F.R. § 3.665(n)(2) (2013).  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 U.S.C.A. § 5313B(b)(2); 38 C.F.R. § 3.665(n)(3).

In addressing how fugitive felon status affects payment of VA benefits to dependents, the VA General Counsel has noted that relevant provisions of 38 U.S.C.A. § 5313B were patterned after Public Law No. 104-193, which bars fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002 (Dec. 2, 2002).  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.

SSA's fugitive felon provision is essentially identical to the VA provision referenced above.  See 42 U.S.C.A. § 1382(e)(4)(A).  Integral to the law is the concept of flight: a person must flee with the intent to avoid responsibility for the commission or attempted commission of a felony.  See, e.g., Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005) (noting that the SSA statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution).

In the present case, there is no suggestion that the Veteran was in violation of a condition of probation or parole imposed for commission of a felony under Federal or State law during the period here in question.  Nor is there any suggestion that he was at that time under conviction for a felony offense, or for an attempt to commit a felony offense.  The sole question presented for the Board's review is whether the Veteran fled in order to avoid prosecution, within the meaning of application legislation, so as to become a "fugitive felon."

In the present case, the evidence demonstrates that the Veteran was arrested in February 2009 after he was observed attempting to burglarize a home.  He had his First Appearance in the state Circuit Court two days later, was given a copy of the complaint and had bond set for $500.00.  His arrangement date was scheduled for April 2009.  On March 9, 2009, an arrest warrant was issued for the Veteran with a charge of attempted burglary of a structure; his address was listed as "unknown" on the document.  It is not clear from the record whether the arraignment was held as scheduled or why the arrest warrant was issued in March 2009.


After the Veteran was charged and released in February 2009, he moved to New York State.  The Veteran testified during his February 2012 DRO hearing that he was unaware that an arrest warrant had been issued for him when he relocated and that he relocated in an effort to find more affordable housing.

On March 5, 2010, the Veteran's outstanding warrant was cleared when he was arrested.  A March 2010 Arrest Affidavit indicates that the Veteran was served with the warrant while incarcerated in the Indian River County Jail; the Veteran's address is listed as "homeless."  In his December 2011 substantive appeal, the Veteran indicated that he turned himself in 2010 after he found out about the outstanding warrant.  The Veteran subsequently pled Nolo Contendere to a charge of misdemeanor trespass and was sentenced to time served.

Based on the evidence received, the RO terminated the Veteran's VA compensation beginning March 10, 2009 (the date the felony warrant was issued), finding that he had status as a fugitive felon during that time, and resumed benefits effective March 6, 2010 (the day after the warrant was cleared by the Veteran's arrest).

In his submissions on appeal, the Veteran asserts that he was not a fugitive felon as he did not know of the outstanding warrant, that he had turned himself in after gaining such knowledge and that he had plead to a misdemeanor charge.

Following a review of the evidence in this case, and the applicable laws and regulations, the Board finds that the evidence supports restoration of the Veteran's VA compensation from March 10, 2009 to March 5, 2010.  As noted above, the evidence shows that the Veteran left for New York State after being released on bond in February 2009.  Further, the Board notes that the Veteran's address was listed as "unknown" on the February 2009 arrest warrant and as "homeless" on the March 2010 Arrest Affidavit.  The Veteran testified that he had relocated to seek more affordable housing.  Moreover, a review of the publically available case information related to the Veteran's criminal charges shows that a public defender had been appointed at his request, that a plea of not guilty was entered and that various discovery motions had been filed between February 2009 and July 2010, all suggesting that the Veteran was involved in the defense of his criminal charge.  Simply put, there is nothing in the record to suggest that the Veteran was attempting to flee prosecution.

Under the circumstances, the Board is not persuaded that it has been established by a preponderance of the evidence that the Veteran moved to New York in an effort to avoid prosecution.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the VA compensation benefits from March 10, 2009 to March 5, 2010, must be restored. The appeal is granted.


ORDER

VA disability compensation benefits from March 10, 2009 to March 5, 2010, are restored, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


